Exhibit 10.4

SPONSOR WARRANT PURCHASE AGREEMENT

THIS SPONSOR WARRANT PURCHASE AGREEMENT, dated as of July 21, 2020 (as it may
from time to time be amended, this “Agreement”), is entered into by and between
Pershing Square Tontine Holdings, Ltd., a Delaware corporation ( “Pershing
Square Tontine Holdings”), and Pershing Square TH Sponsor, LLC, a Delaware
limited liability company (the “Purchaser”).

WHEREAS, Pershing Square Tontine Holdings is engaged in an initial public
offering (the “Public Offering”) of units of its equity securities for the
purpose of financing its initial business combination through a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination involving Pershing Square Tontine Holdings and one or more
businesses (the “Business Combination”);

WHEREAS, as a result of the initial Business Combination, and immediately
following the transactions occurring in connection therewith in order to effect
the initial Business Combination, the continuing publicly traded corporation may
be either Pershing Square Tontine Holdings or another entity (the “Company,”
with respect to both Pershing Square Tontine Holdings, prior to the initial
Business Combination, and with respect to the continuing publicly traded
corporation, following the initial Business Combination);

WHEREAS, each of the units to be sold in the Public Offering will consist of one
share of the Company’s Class A common stock, par value $0.0001 per share (the
“Class A Common Stock”), and one-ninth of one redeemable warrant, as set forth
in the Company’s registration statement on Form S-1 related to the Public
Offering (the “Registration Statement”);

WHEREAS, the amended and restated certificate of incorporation of the Company
has duly authorized redeemable warrants to be distributed on a pro-rata basis
only to holders of record of the Class A Common Stock issued in the Public
Offering (whether acquired in the Public Offering or afterwards) that are
outstanding after the time at which the Company redeems any shares of Class A
Common Stock that the holders thereof have elected to redeem in connection with
the Company’s initial business combination, as set forth in the Registration
Statement; and

WHEREAS, the Purchaser has agreed to purchase from the Company a warrant which
will, upon consummation of the Company’s initial business combination, become
exercisable, in whole or in part, for that number of Shares (as defined below)
constituting 5.95% of the Shares of the post-combination entity on a fully
diluted basis at the time immediately following the initial business combination
(as such share amount is defined in the Sponsor Warrant Agreement (as defined
below)), at an exercise price equal to $24.00 per Share of the post-combination
entity (the “Sponsor Warrant”).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

AGREEMENT

Section 1.    Authorization, Purchase and Sale; Terms of the Sponsor Warrant.

A.    Authorization of the Sponsor Warrant. The Company has duly authorized the
issuance and sale of the Sponsor Warrant to the Purchaser as of the Closing Date
(as defined below).

B.    Purchase and Sale of the Sponsor Warrant.

(i)    As payment in full for the Sponsor Warrant being purchased under this
Agreement, the Purchaser shall pay an aggregate $65,000,000 (the “Purchase
Price”). The fair market value of the Sponsor Warrant as of the date of the
Public Offering was determined by the Company in consultation with a
third-party, nationally recognized valuation firm. The valuation firm reviewed
and discussed with the Company its methodology, procedures and assumptions for
valuing the Sponsor Warrant. Taking into account such consultation, the Company
concluded that its methodology, procedures and assumptions are reasonable. The
Purchaser shall pay the Purchase Price by wire transfer of immediately available
funds in accordance with the Company’s wiring instructions, on the Closing Date,
or on such other date as the Company and the Purchaser may agree.

(ii)    The closing of the purchase and sale of the Sponsor Warrant shall take
place simultaneously with the closing of the Public Offering (the “Closing
Date”). The closing of the purchase and sale of the Sponsor Warrant shall take
place at the offices of Cadwalader, Wickersham & Taft LLP, 200 Liberty Street,
New York, New York, 10281, or such other place as may be agreed upon by the
parties hereto.

C.    Terms of the Sponsor Warrant.

(i)    The Sponsor Warrant shall have its terms set forth in a Sponsor Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (a “Sponsor Warrant Agreement”).

(ii)    The term “Shares” as used in this Agreement shall refer to (i) the
Class A Common Stock of Pershing Square Tontine Holdings if Pershing Square
Tontine Holdings is the continuing publicly traded corporation following the
initial Business Combination, (ii) the common stock, membership interests,
units, or other equity security representing the share capital of the continuing
publicly traded corporation following the initial Business Combination, if such
entity is not Pershing Square Tontine Holdings, or (iii) such other equity
security as agreed upon in writing by each of Purchaser and the Company.

(iii)    The Sponsor Warrant and any Shares issuable upon an exercise of the
Sponsor Warrant (“Sponsor Warrant Shares”), so long as such securities are held
by the Purchaser or any of its Permitted Transferees (as defined below), may not
be transferred,

 

2



--------------------------------------------------------------------------------

assigned or sold until the earlier of (i) three years after the completion by
the Company of an initial business combination or (ii) subsequent to the initial
business combination, the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their Shares for cash,
securities or other property; provided, however, that the Sponsor Warrant and
Sponsor Warrant Shares may be transferred as follows: (a) to any entity that is
managed by Pershing Square Capital Management, L.P., a Delaware limited
partnership, which transfer may be made in whole or in part (the “Permitted
Transferees”), provided that any Permitted Transferee must enter into a written
agreement with the Company agreeing to be bound by the transfer restrictions in
this Agreement; or (b) in the event of the Company’s liquidation prior to the
completion of the Company’s initial business combination.

(iv)    The Sponsor Warrant, so long as it is held by the Purchaser or any of
its Permitted Transferees, shall not be redeemable by the Company.

(v)    At or prior to the time of the Closing Date, the Company, the Purchaser
and the other parties thereto shall enter into a registration rights agreement
(the “Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchaser relating to the Sponsor Warrant,
the Shares underlying the Sponsor Warrant and other securities.

Section 2.    Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Sponsor Warrant, the Company hereby represents and warrants to the Purchaser
(which representations and warranties shall survive the Closing Date) that:

A.    Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Sponsor
Warrant Agreement.

B.    Authorization; No Breach.

(i)    The execution, delivery and performance of this Agreement and the Sponsor
Warrant have been duly authorized by the Company as of the Closing Date. This
Agreement constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms. Upon issuance in accordance with, and payment
pursuant to, the terms of the Sponsor Warrant Agreement and this Agreement, the
Sponsor Warrant will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms as of the Closing Date.

(ii)    The execution and delivery by the Company of this Agreement and the
Sponsor Warrant, the issuance and sale of the Sponsor Warrant, the issuance of
the Shares upon exercise of the Sponsor Warrant and the fulfillment of, and
compliance with, the

 

3



--------------------------------------------------------------------------------

respective terms hereof and thereof by the Company, do not and will not as of
the Closing Date (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any lien, security interest, charge or encumbrance upon the
Company’s capital stock or assets under, (d) result in a violation of, or
(e) require any authorization, consent, approval, exemption or other action by
or notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to the amended and restated certificate of
incorporation or the bylaws of the Company (in effect on the date hereof or as
may be amended prior to completion of the contemplated Public Offering), or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.

C.    Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Sponsor Warrant Agreement, the Shares
issuable upon exercise of the Sponsor Warrant will be duly and validly issued,
fully paid and nonassessable. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Sponsor Warrant Agreement, the Purchaser
will have good title to the Sponsor Warrant and the Shares issuable upon
exercise of such Sponsor Warrant, free and clear of all liens, claims and
encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Purchaser.

D.    Governmental Consents. No permit, consent, approval or authorization of,
or declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

Section 3.    Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Sponsor Warrant to the Purchaser, the Purchaser hereby represents and warrants
to the Company (which representations and warranties shall survive the Closing
Date) that:

A.    Organization and Requisite Authority. The Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware. The Purchaser possesses all requisite power and authority
necessary to carry out the transactions contemplated by this Agreement.

B.    Authorization; No Breach.

(i)    This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

4



--------------------------------------------------------------------------------

(ii)    The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of the Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

C.    Investment Representations.

(i)    The Purchaser is acquiring the Sponsor Warrant and, upon exercise of the
Sponsor Warrant, the Shares issuable upon such exercise (collectively, the
“Securities”), for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

(ii)    The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D.

(iii)    The Purchaser understands that the Securities are being offered and
will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

(iv)    The Purchaser did not enter into this Agreement as a result of any
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act of 1933, as amended (the “Securities Act”).

(v)    The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

(vi)    The Purchaser understands that no United States federal or state agency
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

(vii)    The Purchaser understands that: (a) the Securities have not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. In this
regard,

 

5



--------------------------------------------------------------------------------

the Purchaser understands that the Securities and Exchange Commission has taken
the position that promoters or affiliates of a blank check company and their
transferees, both before and after an initial business combination, are deemed
to be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the certain requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.

(viii)    The Purchaser has such knowledge and experience in financial and
business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time. The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities. The
Purchaser can afford a complete loss of its investments in the Securities.

Section 4.    Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Sponsor Warrant are subject to the
fulfillment, on or before the Closing Date, of each of the following conditions:

A.    Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
Closing Date as though then made.

B.    Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Date.

C.    No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Sponsor Warrant Agreement.

D.    Sponsor Warrant Agreement. The Company shall have entered into the Sponsor
Warrant Agreement.

Section 5.    Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the Closing Date, of each of the following conditions:

A.    Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of the
Closing Date as though then made.

 

6



--------------------------------------------------------------------------------

B.    Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
Closing Date.

C.    No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Sponsor Warrant Agreement.

D.    Sponsor Warrant Agreement. The Company shall have entered into the Sponsor
Warrant Agreement.

Section 6.    Termination. This Agreement may be terminated at any time after
September 30, 2020 upon the election of either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

Section 7.    Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing Date.

Section 8.    Definitions. Terms used but not otherwise defined in this
Agreement shall have the meaning assigned to such terms in the Registration
Statement.

Section 9.    Miscellaneous.

A.    Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.

B.    Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

C.    Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

D.    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

7



--------------------------------------------------------------------------------

E.    Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of New York applicable to contracts wholly performed within the borders of such
state, without giving effect to the conflict of law principles thereof. The
parties hereto irrevocably submit to the exclusive jurisdiction of any federal
court sitting in the Southern District of New York or any state court located in
New York County, State of New York, over any suit, action or proceeding arising
out of or relating to this Agreement. To the fullest extent they may effectively
do so under applicable law, the parties hereto irrevocably waive and agree not
to assert, by way of motion, as a defense or otherwise, any claim that they are
not subject to the jurisdiction of any such court, any objection that they may
now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

F.    Amendments. This letter agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by all
parties hereto.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

PERSHING SQUARE TONTINE

    HOLDINGS, LTD.

By:  

/s/ William A. Ackman

Name:   William A. Ackman Title:       Chief Executive Officer PERSHING SQUARE
TH SPONSOR, LLC By:   Pershing Square Capital Management, L.P., its Manager By:
  PS Management GP, LLC, its General Partner By:  

/s/ William A. Ackman

Name:   William A. Ackman Title:   Managing Member

[Signature Page to Sponsor Warrant Purchase Agreement]